Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on October 22, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WILLIAMSON, IV (US 5,364,003).
In reference to claims 1, 4-6 and 8, WILLIAMSON, IV discloses a system comprising: a replaceable staple cartridge body 26 comprising a longitudinal slot 58 that extend from a proximal end to a distal end of the staple cartridge body 26; a plurality of staple staples supported within a plurality of cavities 60 of the staple cartridge body 26; a first, second, third and fourth downwardly-protruding tab 54 extending from a bottom surface of the staple cartridge 26 proximal to the proximal end of the cartridge and the proximal most staple cavity, wherein a proximally downwardly-protruding tab on a first side of the longitudinal slot 58 is assymetrically positioned along the longitudinal axis of the longitudinal slot relative to a distal tab on a second see diagram below) integrally molded with and extending from a sidewall  52 of the staple cartridge body 26, and positioned distal to the tabs 54; a channel 40 configured to receive the replaceable staple cartridge 26, the channel having a base that supports the bottom surface of the staple cartridge 26, first and second receptacles (column 3 line 61-column 4 line 2) in the base of the channel to receive the downwardly protruding tabs 54 of the staple cartridge 26, and cutouts (see diagram below) sidewalls of the channel 40.

    PNG
    media_image1.png
    305
    372
    media_image1.png
    Greyscale


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIOLA (US 5,439,155).
In reference to claims 18-20, VIOLA discloses a system comprising: a replaceable staple cartridge 114 supporting a plurality of staples, the cartridge 114 having a first integrally molded downwardly-protruding (figure 3) rib and tab 120 and a integrally molded second downwardly-protruding (figure 2) rib and tab 120; a channel (see diagram below) defined by a first and second sidewall configured to receive the replaceable staple cartridge 114, the first sidewall of the see diagram below) alignment keys/ribs 126 for the purpose of receiving a compatible staple cartridge 114 (column 3 lines 56-67); a first laterally-extending lug 144a and a second laterally-extending lug 144b integral with the cartridge 114 and received within a respective cutout 142 of the system 140 for the purpose of aligning the cartridge with an anvil 116, the lugs distal to the first and second downwardly-protruding tabs 120.

    PNG
    media_image2.png
    631
    545
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMSON, IV (US 5,364,003) in view of PALMER (US 5,715,988).
Regarding claim 2, WILLIAMSON IV discloses a linear stapler system with a cartridge body supported within a channel, but does not disclose a pan element intermediate the cartridge body and channel.  PALMER teaches a linear stapler system with a cartridge body 30 supported within the channel of a pan 28; and wherein the pan 28 and the cartridge body 30 are supported within a channel 26.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the system of WILLIAMSON IV to include a pan since PALMER suggests the provision of a pan 28 in a stapler system is a known modification acting as a carrier element for the cartridge body.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMSON, IV (US 5,364,003) in view of PALMER (US 5,715,988) as applied to claim 2 above, and further in view of SOLYNJES et al. (US 5,413,267).
Regarding claim 3, WILLIAMSON, IV discloses a surgical system comprising a replaceable cartridge configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable cartridge 32 constructed from metal or plastic.  It would have been obvious to one having 1  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMSON, IV (US 5,364,003) in view of SOLYNJES et al. (US 5,413,267).
Regarding claim 7, WILLIAMSON, IV discloses a surgical system comprising a replaceable cartridge configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable cartridge 32 constructed from metal or plastic.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to form the replaceable cartridge of WILLIAMSON, IV from plastic or metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.2  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.
Claims 9, 12-15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASTRI et al. (US 6,032,849) in view of PALMER (US 5,718,359).
With respect to claims 9, 12-15, 21 and 22, MASTRI et al. discloses a system comprising: a replaceable staple cartridge 34 supporting a plurality of staples 132 removably see diagram of Mastri et al. below), the cartridge 34 having a first integrally molded laterally extending rib 136 and an integrally molded second laterally extending rib 136 (extending from opposing tissue contacting surface of cartridge); a channel defined by a first sidewall 114 and second sidewall 116 configured to receive the replaceable staple cartridge 34, the first sidewall 114 of the channel including a first slot dimensioned to receive the first rib 136 and the second sidewall 116 of the channel including a second slot (see diagram below) configured to receive the second rib 136; distal from the first and second ribs 136, the cartridge further having a first laterally extending lug 138 received within a first cut-out of the first sidewall 114, and a second laterally extending lug 138 received within a second cut-out of the second sidewall 116.


    PNG
    media_image3.png
    409
    479
    media_image3.png
    Greyscale

see diagram below) in a top surface of a channel 28 that respectively receive the ribs.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the singular rib and slot of MASTRI et al. to a plurality of ribs and slots, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art., as supported by the teachings of PALMER et al. 

    PNG
    media_image4.png
    218
    348
    media_image4.png
    Greyscale

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MASTRI et al. (US 6,032,849) in view of in view of PALMER (US 5,718,359) as applied to claim 15 above, and further in view of SOLYNJES et al. (US 5,413,267).
With respect to claims 16 and 17, MASTRI et al. discloses a surgical system comprising a replaceable cartridge 34 configured as claimed, but does not disclose the material from which the cartridge is formed.  SOLYNJES et al. teaches a surgical system comprising a replaceable 3  Furthermore, column 16 lines 38-43 of SOLYNJES et al. teaches both plastic and metal to be known materials from which to construct replaceable cartridges.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to require the first downwardly protruding tab to be positioned asymmetrically relative to the second downwardly protruding tab with respect to the longitudinal axis of the longitudinal slot.  Examiner has found WILLIAMSON, IV to disclose multiple downwardly protruding tabs, specifically four.  As shown below, there are two downwardly protruding tabs (proximal tab & distal tab) are on a first side of the longitudinal slot and two downwardly protruding tabs (proximal tab & distal tab) on a second opposing side of the longitudinal slot.  The proximal downwardly protruding tab on the first side of the longitudinal slot is assymetrical to the distal downwardly protruding tab on the second side of the longitudinal slot.  Therefore, Examiner maintains the rejection of Applicant’s claimed invention as anticipated by WILLIAMSON, IV.

    PNG
    media_image5.png
    352
    570
    media_image5.png
    Greyscale

Applicant's arguments with respect to claims 9, 12-15, 21 and 22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 9, 12-15, 21 and 22, Applicant has argued that the Office action is silent as to where the cited prior art teaches a slot defined in the channel as claimed; specifically, where the prior art teaches the channel extending between the base of the channel and the top surface of the channel.  Examiner found it to be inherently obvious where the base and the top surface of the channel of MASTRI et al. and PALMER were considering the identified elements of the respective diagrams.  However, for the purpose of explicit indication thereof, please reference the annotations below of the diagrams of MASTRI et al. and PALMER provided in the rejection(s) above.  Examiner, additionally, has provided a diagram of what the channel of MASTRI et al. would resemble upon modification in view of PALMER.

    PNG
    media_image6.png
    402
    474
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    334
    362
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    406
    474
    media_image8.png
    Greyscale

Applicant's arguments with respect to claims 18-20 have been fully considered but they are not persuasive. 
Applicant has, again, maintained the argument that there is no clear disclosure by VIOLA of the limitations drawn to the insertability of an incompatible staple cartridge that has a proper length and width for the system, but is incompatible for a different reason thereof.  Thus, Examiner also maintains that column 2 lines 35-37, 43-51 of VIOLA states that a cartridge having an improper number of staples/fasteners or an improper size of staples/fasteners will have a cartridge body tab that is not complementary to the recess of the channel that receives the cartridge body.   While Applicant has further argued that Figure 3 of VIOLA fails to illustrate the cartridge width and length being the same as that of a compatible cartridge as shown in Figure 2 of VIOLA, Examiner would like to note that the incompatible cartridge shown in Figure 3 is seated partially within the stapler system therein indicating the width and length are the same as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.  Particularly, GREEN et al. (US 5,636,780) also discloses tabs/lugs 283 that extend from a bottom surface of cartridge body for receptions within receptacles of a bottom surface 278 in channel that supports the cartridge body; wherein there is a precedence in the art of surgical staplers to position multiple tabs longitudinal along opposing sides of a longitudinal axis of the cartridge body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 26, 2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Leshin, 125 USPQ 416.
        2 In re Leshin, 125 USPQ 416.
        3 In re Leshin, 125 USPQ 416.